1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3    JUSTIN L. TRIPP,                                       Case No. 2:17-cv-01964-JCM-BNW
4                                             Plaintiff                    ORDER
5             v.
6    CLARK COUNTY et al.,
7                                        Defendants
8
9
10           Presently before the court is the matter of Tripp v. Clark County et al, case no.

11   2:17-cv-01964-JCM-BNW.

12           On July 29, 2019, pro se plaintiff Justin Tripp (“plaintiff”) filed an emergency motion

13   to stay case. (ECF No. 83). The court has reviewed the motion and finds that emergency

14   treatment of the motion is unwarranted. See LR 7-2 (“The court may determine whether

15   any matter submitted as an ‘emergency’ is, in fact, an emergency.”).

16           However, because the docketing system did not provide a response deadline, the

17   court hereby orders the following briefing schedule: defendants shall have fourteen (14)

18   days to file a response to plaintiff’s motion. Thereafter, plaintiff shall have seven (7) days

19   to file a reply, if any.

20           Accordingly,

21           IT IS SO ORDERED.

22           DATED July 30, 2019.

23
24                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
